Citation Nr: 1509933	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  14-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to eligibility for non service-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and L.M.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served in the Regular Philippine Army, which included recognized guerrilla service from February 1945 to February 1946.  He died in October 2012 and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death and denied entitlement to non service-connected death pension benefits.

In her April 2013 notice of disagreement, the appellant requested a formal hearing at the RO.  An informal hearing conference with a Decision Review Officer was conducted in June 2013 in lieu of a formal hearing and report of that conference has been associated with the file.

The appellant testified before the undersigned at a January 2015 hearing at the RO (Travel Board hearing) and a transcript of the hearing has been associated with the file.

In January 2015, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran died in October 2012; the immediate causes of death were cardiorespiratory arrest, pneumonia, and atherosclerosis.

2.  At the time of his death, the Veteran was service-connected for bilateral sensorineural hearing loss; his fatal cardiac and lung disabilities did not have their clinical onset in service, his fatal atherosclerosis was not exhibited within the first post-service year, and his fatal disabilities were not otherwise related to active duty.

3.  The service-connected bilateral sensorineural hearing loss was not a principal or contributory cause of the Veteran's death.

4.  Service in the Regular Philippine Army, including the recognized guerrilla, is not qualifying service for non-service-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The Veteran's fatal cardiac and lung disabilities were not incurred or aggravated in service and his fatal atherosclerosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2014).

2.  The Veteran's military service does not meet the threshold service eligibility requirements for non service-connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 1521 (j), (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation with respect to the claim for non service-connected death pension benefits in that the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to non service-connected death pension.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

As for the claim of service connection for the cause of the Veteran's death, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2013, the RO notified the appellant of the evidence needed to substantiate her claim of service connection for the cause of the Veteran's death.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The decedent's Veteran status has been substantiated.  The appellant was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claim, in the January 2013 letter.

In the context of a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim of service connection for the cause of a veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim of service connection for the cause of a veteran's death based on a disability not yet service-connected.  Unlike a claim to reopen, an original claim of service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant was notified of the disability for which the Veteran was service-connected at the time of his death (i.e., bilateral sensorineural hearing loss) by way of the January 2013 letter.  This letter also provided an explanation of the evidence and information required to substantiate her claim based on a disability that was previously service-connected and a disability that was not yet service-connected.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the appellant's January 2015 hearing, the undersigned identified the issues on appeal (including entitlement to service connection for the cause of the Veteran's death), informed the appellant of the evidence necessary to substantiate a claim of service connection for the cause of the Veteran's death, asked her about the history of the Veteran's cardiac and lung problems, and asked her about any relevant treatment records to ensure that all relevant records were obtained.  The appellant provided testimony as to the history of the Veteran's fatal disabilities and she has submitted additional relevant evidence during the course of the appeal.  Thus, she has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained pertinent service personnel records and all of the identified relevant post-service medical records.  The VCAA's duty to assist requirements apply to VA's efforts to obtain verification of service, as explained below.  This duty was satisfied by the RO's request for verification of service from the Department of the Army, as explained below.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014).
  
The January 2013 letter asked the appellant to identify any relevant VA or private treatment records and to submit the appropriate release form so as to allow VA to obtain any identified relevant private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The appellant has not identified, and the evidence does not otherwise reflect, that the Veteran received any relevant VA treatment for cardiac or lung disabilities.    She did submit a June 2013 Medical Certificate from Don Amadeo J. Perez. Sr. Memorial General Hospital which reflects that the Veteran was treated for pulmonary tuberculosis at that facility in September 2012.  The relevant treatment records from that facility were included with the Medical Certificate and the appellant has not submitted any signed and completed authorization form so as to allow VA to obtain any relevant private medical records.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the appellant has not identified any relevant VA treatment and has not submitted the appropriate release form to allow VA to obtain any other private treatment records, VA has no further duty to attempt to obtain any treatment records.

The AOJ contacted the National Personnel Records Center (NPRC) and requested all available service treatment records.  The NPRC responded that it did not have any service treatment records in its possession.  In a February 2013 letter, the appellant was notified of the unavailability of service treatment records and of the efforts that had been taken to obtain such records, she was asked to submit any such records in her possession, and she was notified that her claim could be decided within 10 days if no further evidence was received.  She has not submitted any service treatment records or otherwise indicated that she is in possession of any such records.  Thus, the AOJ determined that any further efforts to obtain service treatment records would be futile.  38 C.F.R. § 3.159(c)(1).

Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records. As explained above, however, VA did ask the appellant for copies of any records in her possession.  Therefore, VA has no further duty to assist in obtaining any service treatment records.

Under the VCAA, VA is obliged to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding the criteria for obtaining a medical opinion set forth in 38 U.S.C.A. § 5103A(d) are inapplicable to cause of death claims).

A VA medical opinion as to the cause of the Veteran's death has not been obtained.  As discussed below, there is no competent evidence that his service-connected bilateral sensorineural hearing loss was a principle or contributory cause of his death.  Also, there is no competent evidence that his fatal cardiac and lung disabilities may be related to a disease or injury in service.  There is no lay or objective evidence reflecting  a continuity of symptomatology with respect to either of these disabilities.  In addition, there is no medical evidence that the fatal atherosclerosis was exhibited within the first post-service year or that any 
fatal cardiac or lung disability may have been related to service.  Hence, a VA medical opinion is not necessary in this instance.

Analysis

I. Cause of the Veteran's Death

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arteriosclerosis (e.g., atherosclerosis), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period, certain chronic disabilities, such as arteriosclerosis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in October 2012.  At the time of his death, he was only service-connected for bilateral sensorineural hearing loss.  His death certificate listed the immediate causes of his death as cardiorespiratory arrest, pneumonia, and atherosclerosis.  There were no other conditions listed as contributing to the Veteran's death, there are no medical opinions that his service-connected hearing loss caused or contributed to his death, and the appellant has not made such a contention.  Thus, the remaining question is whether benefits are payable on the basis of the fatal cardiac and lung disabilities.

The appellant has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to the Veteran's fatal cardiac and lung disabilities.  If a chronic disability, such as arteriosclerosis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed arteriosclerosis in service and the appellant has not otherwise reported that the Veteran had any arteriosclerosis in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's fatal cardiac and lung disabilities did not manifest until after his separation from qualifying service in February 1946 and that his fatal atherosclerosis did not manifest until more than a year following service.  The first post-service clinical evidence of a cardiac disability is a June 1999 treatment record from Dr. Reynaldo N. Ordonez Memorial Medical and Children's Clinic which includes chest X-ray findings of an atheromatous aorta.  The first post-service clinical evidence of a lung disability is a March 2003 "Private Physician's Report of Medical Examination in Support of Non-Service Connected, Aid and Attendance, or Housebound Benefits" which reveals that the Veteran was diagnosed as having pulmonary tuberculosis.  Also, a September 2004 report from A. Villanueva, M.D. suggests that the Veteran may have been treated for pulmonary tuberculosis and asthma as early as 1947 and a September 2004 Medical Certificate from J. M. Cuenco, M.D. indicates that the Veteran was treated for signs of impaired myocardial performance and pulmonary congestion in April 1949.

There is no lay or clinical evidence of any earlier symptoms of a cardiac or lung disability following service.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection for the cause of the Veteran's death on this basis.

There is no other evidence of a relationship between the Veteran's fatal cardiac and lung disabilities and service, and the appellant has not alluded to the existence of any such evidence.  She has also not presented any specific contentions for why she believes the Veteran's fatal disabilities were related to service.    

Also, as discussed above, the record fails to demonstrate any evidence of a continuity of symptomatology with respect to the Veteran's fatal cardiac or lung disabilities.  Thus, the preponderance of the evidence is against a finding that the Veteran's fatal cardiac or lung disabilities were related to service, manifested in service, or manifested within a year after his February 1946 separation from service.  

The Veteran clearly had admirable service and made sacrifices for his country. However, the evidence weighs against a link between the cause of his death and that service.  Absent such a link, VA cannot grant the benefit sought.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim of service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

II. Death Pension

Non service-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.  To establish basic eligibility for non service-connected death pension benefits, in part, the decedent must be a veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service prior to July 1, 1946, in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, Dependency and Indemnity Compensation (DIC), and burial allowance.  However, such service is not qualifying service for non service-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  See also Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

In the present case, verification of the Veteran's service was sought from the Department of the Army in January 1975.  The service department indicated that the Veteran served in the recognized guerrilla service (RGS) from February 1945 to February 1946 and in the Regular Philippine Army (RPA) in February 1946.

Findings by the United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Hence, the Veteran's service does not qualify the appellant for non service-connected death pension benefits. 

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The Veteran did not have qualifying service for purposes of eligibility for non service-connected death pension benefits.   Thus, the appellant is ineligible for such benefits.  38 U.S.C.A. §§ 107, 1521(j).  The Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of VA pension benefits.  38 U.S.C.A. § 7104(a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

Where, as here, the law and not the evidence is dispositive, the appellant's claim for non service-connected death pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to eligibility for non service-connected death pension benefits is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


